 1
                  UNITED STATES DISTRICT COURT
 2                     DISTRICT OF NEVADA
                                           -oOo-
 3
     UNITED STATES OF AMERICA,                  Case No. 2:18-mj-00867-EJY
 4
            Plaintiff,
 5                                              ORDER
     vs.
 6
     TAELER MYLOTT,
 7
            Defendant.
 8

 9
            Based on the Stipulation of counsel and good cause appearing,
10
     IT IS ORDERED that the Preliminary Hearing, currently scheduled for October
11
     21, 2019, at 4:00 p.m., be vacated and continued to November 21, 2019, at 4:00
12
     p.m.
13
            DATED this 18th day of October, 2019.
14

15
                                           ___________________________________
16
                                           HONORABLE ELAYNA J. YOUCHAH
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23
                                           3
24

25
